Title: New York Ratifying Convention. First Speech of June 21 (Francis Childs’s Version), [21 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 21, 1788]
Mr. Hamilton then reassumed his argument. When, said he, I had the honor to address the committee yesterday, I gave a history of the circumstances which attended the Convention, when forming the Plan before you. I endeavored to point out to you the principles of accommodation, on which this arrangement was made; and to shew that the contending interests of the States led them to establish the representation as it now stands. In the second place I attempted to prove, that, in point of number, the representation would be perfectly secure.
Sir, no man agrees more perfectly than myself to the main principle for which the gentlemen contend. I agree that there should be a broad democratic branch in the national legislature. But this matter, Sir, depends on circumstances; It is impossible, in the first instance to be precise and exact with regard to the number; and it is equally impossible to determine to what point it may be proper in future to increase it. On this ground I am disposed to acquiesce. In my reasonings on the subject of government, I rely more on the interests and the opinions of men, than on any speculative parchment provisions whatever. I have found, that Constitutions are more or less excellent, as they are more or less agreeable to the natural operation of things: I am therefore disposed not to dwell long on curious speculations, or pay much attention to modes and forms; but to adopt a system, whose principles have been sanctioned by experience; adapt it to the real state of our country; and depend on probable reasonings for its operation and result. I contend that sixty-five and twenty-six in two bodies afford perfect security, in the present state of things; and that the regular progressive enlargement, which was in the contemplation of the General Convention, will leave not an apprehension of danger in the most timid and suspicious mind. It will be the interest of the large states to increase the representation: This will be the standing instruction to their delegates. But, say the gentlemen, the Members of Congress will be interested not to increase the number, as it will diminish their relative influence. In all their reasoning upon the subject, there seems to be this fallacy: They suppose that the representative will have no motive of action, on the one side, but a sense of duty; or on the other, but corruption: They do not reflect, that he is to return to the community; that he is dependent on the will of the people, and that it cannot be his interest to oppose their wishes. Sir, the general sense of the people will regulate the conduct of their representatives. I admit that there are exceptions to this rule: There are certain conjunctures, when it may be necessary and proper to disregard the opinions which the majority of the people have formed: But in the general course of things, the popular views and even prejudices will direct the actions of the rulers.
All governments, even the most despotic, depend, in a great degree, on opinion. In free republics, it is most peculiarly the case: In these, the will of the people makes the essential principle of the government; and the laws which control the community, receive their tone and spirit from the public wishes. It is the fortunate situation of our country, that the minds of the people are exceedingly enlightened and refined: Here then we may expect the laws to be proportionably agreeable to the standard of perfect policy; and the wisdom of public measures to consist with the most intimate conformity between the views of the representative and his constituent. If the general voice of the people be for an increase, it undoubtedly must take place: They have it in their power to instruct their representatives; and the State Legislatures, which appoint the Senators, may enjoin it also upon them. Sir, if I believed that the number would remain at sixty-five, I confess I should give my vote for an amendment; though in a different form from the one proposed.

The amendment proposes a ratio of one for twenty thousand: I would ask, by what rule or reasoning it is determined, that one man is a better representative for twenty than thirty thousand? At present we have three millions of people; in twenty-five years, we shall have six millions; and in forty years, nine millions: And this is a short period, as it relates to the existence of States. Here then, according to the ratio of one for thirty thousand, we shall have, in forty years, three hundred representatives. If this be true, and if this be a safe representation, why be dissatisfied? why embarrass the Constitution with amendments, that are merely speculative and useless. I agree with the gentleman, that a very small number might give some colour for suspicion: I acknowledge, that ten would be unsafe; on the other hand, a thousand would be too numerous. But I ask him, why will not ninety-one be an adequate and safe representation? This at present appears to be the proper medium. Besides, the President of the United States will be himself the representative of the people. From the competition that ever subsists between the branches of government, the President will be induced to protect their rights, whenever they are invaded by either branch. On whatever side we view this subject, we discover various and powerful checks to the encroachments of Congress. The true and permanent interests of the members are opposed to corruption: Their number is vastly too large for easy combination: The rivalship between the houses will forever prove an insuperable obstacle: The people have an obvious and powerful protection in their own State governments: Should any thing dangerous be attempted, these bodies of perpetual observation, will be capable of forming and conducting plans of regular opposition. Can we suppose the people’s love of liberty will not, under the incitement of their legislative leaders, be roused into resistance, and the madness of tyranny be extinguished at a blow? Sir, the danger is too distant; it is beyond all rational calculations.
It has been observed by an honorable gentleman, that a pure democracy, if it were practicable, would be the most perfect government. Experience has proved, that no position in politics is more false than this. The ancient democracies, in which the people themselves deliberated, never possessed one feature of good government. Their very character was tyranny; their figure deformity: When they assembled, the field of debate presented an ungovernable mob, not only incapable of deliberation, but prepared for every enormity. In these assemblies, the enemies of the people brought forward their plans of ambition systematically. They were opposed by their enemies of another party; and it became a matter of contingency, whether the people subjected themselves to be led blindly by one tyrant or by another.
It was remarked yesterday, that a numerous representation was necessary to obtain the confidence of the people. This is not generally true. The confidence of the people will easily be gained by a good administration. This is the true touchstone. I could illustrate the position, by a variety of historical examples, both ancient and modern. In Sparta, the Ephori were a body of magistrates, instituted as a check upon the senate, and representing the people. They consisted of only five men: But they were able to protect their rights, and therefore enjoyed their confidence and attachment. In Rome, the people were represented by three Tribunes, who were afterwards increased to ten. Every one acquainted with the history of that republic, will recollect how powerful a check to the senatorial encroachments, this small body proved; how unlimited a confidence was placed in them by the people whose guardians they were; and to what a conspicuous station in the government, their influence at length elevated the Plebians. Massachusetts has three hundred representatives; New York has sixty-five. Have the people in this state less confidence in their representation, than the people of that? Delaware has twenty-one: Do the inhabitants of New-York feel a higher confidence than those of Delaware? I have stated these examples, to prove that the gentleman’s principle is not just. The popular confidence depends on circumstances very distinct from considerations of number. Probably the public attachment is more strongly secured by a train of prosperous events, which are the result of wise deliberation and vigorous execution, and to which large bodies are much less competent than small ones. If the representative conducts with propriety, he will necessarily enjoy the good will of the constituent. It appears then, if my reasoning be just, that the clause is perfectly proper, upon the principles of the gentleman who contends for the amendment: as there is in it the greatest degree of present security, and a moral certainty of an increase equal to our utmost wishes.
It has been farther, by the gentlemen in opposition, observed, that a large representation is necessary to understand the interests of the people. This principle is by no means true in the extent to which the gentleman seems to carry it. I would ask, why may not a man understand the interests of thirty as well as of twenty? The position appears to be made upon the unfounded presumption, that all the interests of all parts of the community must be represented. No idea is more erroneous than this. Only such interests are proper to be represented, as are involved in the powers of the General Government. These interests come compleatly under the observation of one, or a few men; and the requisite information is by no means augmented in proportion to the increase of number. What are the objects of the Government? Commerce, taxation, &c. In order to comprehend the interests of commerce, is it necessary to know how wheat is raised, and in what proportion it is produced in one district and in another? By no means. Neither is this species of knowledge necessary in general calculations upon the subject of taxation. The information necessary for these purposes, is that which is open to every intelligent enquirer; and of which, five men may be as perfectly possessed as fifty. In royal governments, there are usually particular men to whom the business of taxation is committed. These men have the forming of systems of finance; and the regulation of the revenue. I do not mean to commend this practice. It proves however, this point; that a few individuals may be competent to these objects; and that large numbers are not necessary to perfection in the science of taxation. But granting, for a moment, that this minute and local knowledge the gentlemen contend for, is necessary, let us see, if under the New Constitution, it will not probably be found in the representation. The natural and proper mode of holding elections, will be to divide the state into districts, in proportion to the number to be elected. This state will consequently be divided at first into six. One man from each district will probably possess all the knowledge the gentlemen can desire. Are the senators of this state more ignorant of the interests of the people, than the assembly? Have they not ever enjoyed their confidence as much? Yet, instead of six districts, they are elected in four; and the chance of their being collected from the smaller divisions of the state consequently diminished. Their number is but twenty-four; and their powers are co-extensive with those of the assembly, and reach objects, which are most dear to the people—life, liberty and property.
Sir, we hear constantly a great deal, which is rather calculated to awake our passions, and create prejudices, than to conduct us to truth, and teach us our real interests. I do not suppose this to be the design of the gentlemen. Why then are we told so often of an aristocracy? For my part, I hardly know the meaning of this word as it is applied. If all we hear be true, this government is really a very bad one. But who are the aristocracy among us? Where do we find men elevated to a perpetual rank above their fellow citizens; and possessing powers entirely independent of them? The arguments of the gentlemen only go to prove that there are men who are rich, men who are poor, some who are wise, and others who are not—That indeed every distinguished man is an aristocrat. This reminds me of a description of the aristocrats, I have seen in a late publication, styled the Federal Farmer. The author reckons in the aristocracy, all governors of states, members of Congress, chief magistrates, and all officers of the militia. This description, I presume to say, is ridiculous. The image is a phantom. Does the new governmen render a rich man more eligible than a poor one? No. It requires no such qualification. It is bottomed on the broad and equal principle of your state constitution.
Sir, if the people have it in their option, to elect their most meritorious men; is this to be considered as an objection? Shall the constitution oppose their wishes, and abridge their most invaluable privilege? While property contines to be pretty equally divided, and a considerable share of information pervades the community; the tendency of the people’s suffrages, will be to elevate merit even from obscurity. As riches increase and accumulate in few hands; as luxury prevails in society; virtue will be in a greater degree considered as only a graceful appendage of wealth, and the tendency of things will be to depart from the republican standard. This is the real disposition of human nature: It is what, neither the honorable member nor myself can correct. It is a common misfortune, that awaits our state constitution, as well as all others.
There is an advantage incident to large districts of election, which perhaps the gentlemen, amidst all their apprehensions of influence and bribery, have not adverted to. In large districts, the corruption of the electors is much more difficult: Combinations for the purposes of intrigue are less easily formed: Factions and cabals are little known. In a small district, wealth will have a more complete influence; because the people in the vicinity of a great man, are more immediately his dependants, and because this influence has fewer objects to act upon. It has been remarked, that it would be disagreeable to the middle class of men to go to the seat of the new government. If this be so, the difficulty will be enhanced by the gentleman’s proposal. If his argument be true, it proves, that the larger the representation is, the less will be your choice of having it filled. But, it appears to me frivolous to bring forward such arguments as these. It has answered no other purpose, than to induce me, by way of reply, to enter into discussions, which I consider as useless, and not applicable to our subject.

It is a harsh doctrine, that men grow wicked in proportion as they improve and enlighten their minds. Experience has by no means justified us in the supposition, that there is more virtue in one class of men than in another. Look through the rich and the poor of the community; the learned and the ignorant. Where does virtue predominate? The difference indeed consists, not in the quantity but kind of vices, which are incident to the various classes; and here the advantage of character belongs to the wealthy. Their vices are probably more favorable to the prosperity of the state, than those of the indigent; and partake less of moral depravity.
After all, Sir, we must submit to this idea, that the true principle of a republic is, that the people should choose whom they please to govern them. Representation is imperfect, in proportion as the current of popular favour is checked. This great source of free government, popular election, should be perfectly pure, and the most unbounded liberty allowed. Where this principle is adhered to; where, in the organization of the government, the legislative, executive and judicial branches are rendered distinct; where again the legislative is divided into separate houses, and the operations of each are controuled by various checks and balances, and above all, by the vigilance and weight of the state governments; to talk of tyranny, and the subversion of our liberties, is to speak the language of enthusiasm. This balance between the national and state governments ought to be dwelt on with peculiar attention, as it is of the utmost importance. It forms a double security to the people. If one encroaches on their rights, they will find a powerful protection in the other. Indeed they will both be prevented from overpassing their constitutional limits, by a certain rivalship, which will ever subsist between them. I am persuaded, that a firm union is as necessary to perpetuate our liberties, as it is to make us respectable; and experience will probably prove, that the national government will be as natural a guardian of our freedom, as the state legislatures themselves.
Suggestions, Sir, of an extraordinary nature, have been frequently thrown out in the course of the present political controversy. It gives me pain to dwell on topics of this kind; and I wish they might be dismissed. We have been told, that the old Confederation has proved inefficacious, only because intriguing and powerful men, aiming at a revolution, have been forever instigating the people, and rendering them disaffected with it. This, Sir, is a false insinuation. The thing is impossible. I will venture to assert, that no combination of designing men under Heaven, will be capable of making a government unpopular, which is in its principles a wise and good one; and vigorous in its operations.
The Confederation was framed amidst the agitation and tumult of society. It was composed of unfound materials put together in haste. Men of intelligence discovered the feebleness of the structure, in the first stages of its existence; but the great body of the people, too much engrossed with their distresses, to contemplate any but the immediate causes of them, were ignorant of the defects of their Constitution. But, when the dangers of war were removed, they saw clearly what they had suffered, and what they had yet to suffer from a feeble form of government. There was no need of discerning men to convince the people of their unhappy situation—the complaint was co-extensive with the evil, and both were common to all classes of the community. We have been told, that the spirit of patriotism and love of liberty are almost extinguished among the people; and that it has become a prevailing doctrine, that republican principles ought to be hooted out of the world. Sir, I am confident that such remarks as these are rather occasioned by the heat of argument, than by a cool conviction of their truth and justice. As far as my experience has extended, I have heard no such doctrine, nor have I discovered any diminution of regard for those rights and liberties, in defence of which, the people have fought and suffered. There have been, undoubtedly, some men who have had speculative doubts on the subject of government; but the principles of republicanism are founded on too firm a basis to be shaken by a few speculative and sceptical reasoners. Our error has been of a very different kind. We have erred through excess of caution, and a zeal false and impracticable. Our counsels have been destitute of consistency and stability. I am flattered with a hope, Sir, that we have now found a cure for the evils under which we have so long labored. I trust, that the proposed Constitution affords a genuine specimen of representative and republican government—and that it will answer, in an eminent degree, all the beneficial purposes of society.
